

115 HR 5309 IH: To amend the Second Morrill Act to authorize the transmission to Congress of annual reports prepared by colleges endowed under such Act.
U.S. House of Representatives
2018-03-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5309IN THE HOUSE OF REPRESENTATIVESMarch 15, 2018Ms. Adams (for herself, Mr. David Scott of Georgia, Mr. Luetkemeyer, and Mr. Kelly of Mississippi) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Second Morrill Act to authorize the transmission to Congress of annual reports
			 prepared by colleges endowed under such Act.
	
 1.Transmission to Congress of annual Second Morrill Act reportsSection 3 of the Act of August 30, 1890 (7 U.S.C. 325; commonly known as the Second Morrill Act), is amended by adding at the end the following new sentences: Such annual report shall further include the amount of Federal and State allotments such college received in the preceding fiscal year under the Hatch Act of 1887 (7 U.S.C. 361a et seq.) and the Smith-Lever Act (7 U.S.C. 341 et seq.). The Secretary of Agriculture shall transmit to Congress an annual report that includes the Federal and State allotments each such college reported pursuant to the preceding sentence for such year.
		